Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on February 2, 2022, have been carefully considered.  No claims have been canceled or added; claims 1-20 remain pending in this application.
Support for the amendment to claim 9 can be found in the Specification at paragraphs [0031] and [00248].

Election/Restrictions
Claims 1-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected pre-catalyst composition, there being no allowable generic or linking claim. Election was made without traverse in the previous Office Action, mailed on November 26, 2021.
Claims 9-20 remain under consideration by the Examiner.

Withdrawn Objection and Rejections
	The following objection and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claim 11 for the informalities therein;
claims 9, 10, 12, and 13 as being unpatentable over McDaniel et al. (U. S. Patent Publication No. 2019/015133, Applicants’ submitted art) in view of Praetorius et al. (U. S. Patent No. 9,796,798, Applicants’ submitted art);
	c. The 35 U.S.C. 103 rejection of claims 11 and 14 as being unpatentable over McDaniel et al. (U. S. Patent Publication No. 2019/015133, Applicants’ submitted art) in view of Praetorius et al. (U. S. Patent No. 9,796,798, Applicants’ submitted art) as applied to claim 9, and further in view of McDaniel (U. S. Patent No. 4,368,303, Applicants’ submitted art; hereinafter “McDaniel ‘303”); and
	d. The 35 U.S.C. 103 rejection of claims 15-20 as being unpatentable over McDaniel et al. (U. S. Patent Publication No. 2019/015133, Applicants’ submitted art) in view of Praetorius et al. (U. S. Patent No. 9,796,798, Applicants’ submitted art) as applied to claims 9, 13, and 14, and further in view of McDaniel (U. S. Patent No. 4,424,320, Applicants’ submitted art; hereinafter “McDaniel ‘320”).
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an 
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-8, directed to a pre-catalyst composition, non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.

Allowable Subject Matter
Claims 9-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, the primary reference, McDaniel et al. ‘133, does not teach or suggest the presence of a silica support comprising from about 0.1 to about 20 wt. % water.  Neither of the remaining references cited cure this deficiency by McDaniel et al. ‘133.
While Praetorius et al. teach the feasibility in a silica support being prepared by hydrolysis of tetrachlorosilane with water, and also the feasibility in the silica support further containing additional components such as zirconia, alumina, etc., this reference is silent with respect to the presence of water in the silica support itself (col. 3, lines 34-49).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 9, 2022